Citation Nr: 1637961	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an in-service traumatic brain injury (TBI). 

2. Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from December 1966 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2013 rating decisions by the New Orleans, Louisiana Department of Veterans Affairs Regional Office (RO).   

The issue whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an in-service TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran asserts that he has a bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported that, while on active service, he served as a boiler technician aboard various Navy vessels and so was exposed to almost constant noise.  A review of the Veteran's service separation form shows that his last military occupations specialty while on active service was "fireman" and that he last served aboard the USS Roosevelt.  While the service separation document doesn't include any prior military occupational specialties the Veteran may have had prior to his separation, the Board finds no reason to doubt the Veteran's credibility regarding the facts and circumstances of his active service.  As such, the Board finds no reason to doubt the credibility of the Veteran's reports and concedes that he was exposed to some degree of acoustic trauma while on active service.  

A review of the Veteran's service medical records shows that at the time of the May 1970 separation examination, the Veteran was only provided with a whispered voice test to determine the level of hearing acuity.  The Board notes that the whispered voice test is not a reliable determination of hearing acuity or hearing loss.  The remainder of the service medical records are silent for complaints or treatment related to bilateral hearing loss.

At a September 2009 VA examination, the Veteran was assigned a bilateral mild to severe sensorineural hearing loss.  However, the examiner noted that because the May 1970 separation examination failed to provide any pure tone audiological results, he could not provide an etiological opinion for the Veteran's bilateral hearing loss disability without resorting to speculation.  As such, the Board finds that the VA examination was inadequate.  The Board notes that a new VA examination has not been afforded to the Veteran; however, at this point, the Board finds that the evidence, as it currently stands, is sufficient to adjudicate the claim and a new VA examination is not necessary.  

Also of record are VA outpatient treatment records that show the Veteran was seen for an audiology consultation in May 2009, where it was noted that he had bilateral hearing loss disability and had a positive history for loud noise exposure.  

The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify hearing impairment, and his statements regarding those symptoms are credible.

In sum, the Board concedes the Veteran's exposure to hazardous noise while in active service.  The September 2009 VA examiner was unable to provide an opinion regarding the etiology of the Veteran's bilateral hearing loss disability.  The Veteran competently reports that he first experienced hearing impairment in active service and that he has continued to experience hearing impairment since separation from service, and he has a current diagnosis of bilateral hearing loss disability.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

In a September 2016 substantive appeal pertaining to the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for the residuals of an in-service TBI, the Veteran requested a hearing live by video conference.  This hearing has not been scheduled yet and because such hearings before the Board are scheduled by the RO, a remand of this matter is required.  See 38 C.F.R. § 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing before a VLJ.  The hearing should be scheduled for no earlier than September 10, 2016.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


